 Case 1:19-cv-01108-MN Document 44 Filed 03/10/20 Page 1 of 2 PageID #: 290



                         IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF DELAWARE


ROTHSCHILD DIGITAL                               )
CONFIRMATION, LLC,                               )
                                                 )
                Plaintiff,                       )     C.A. No. 1:19-cv-01108-MN
                                                 )
         v.                                      )
                                                 )
ACUMATICA, INC.,                                 )
                                                 )
                Defendant.                       )




                              SITPULATION FOR DISMISSAL

         Plaintiff Rothschild Digital Confirmation, LLC (“RDC”) and Defendant Acumatica, Inc.

(“Defendant”), subject to the approval by the Court, hereby stipulate and agree to dismiss all

claims and counterclaims brought forth in this action with prejudice pursuant to Fed. R. Civ. P.

41(a).

         Therefore, RDC and Defendant hereby request dismissal of this action with prejudice.


                                                     By: /s/ Stamatios Stamoulis
Dated: March 10, 2020                                    Stamatios Stamoulis (#4606)
                                                         Richard C. Weinblatt (#5080)
                                                         800 N West Street, Third Floor
                                                         Wilmington, DE 19801
                                                         Tel: (302) 999-1540
                                                         stamoulis@swdelaw.com
                                                         weinblatt@swdelaw.com

                                                     Attorneys for Plaintiff Rothschild Digital
                                                     Confirmation, LLC



                                                       PHILLIPS, GOLDMAN, MCLAUGHLIN
                                                       & HALL, P.A.
 Case 1:19-cv-01108-MN Document 44 Filed 03/10/20 Page 2 of 2 PageID #: 291




                                             /s/ Megan C. Haney________________
                                             John C. Phillips, Jr. (#110)
                                             Megan C. Haney (#5016)
                                             1200 North Broom Street
                                             Wilmington, DE 19806
                                             (302) 655-4200
                                             jcp@pgmhlaw.com
                                             mch@pgmhlaw.com

                                             Attorneys for Defendant Acumatica, Inc.




                       10th
IT IS SO ORDERED this ________         March
                               day of _____________, 2020.

                                             _________________________________
                                             The Honorable Maryellen Noreika
                                             United States District Judge




                                         2
